Citation Nr: 1712297	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  15-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a higher level of special monthly compensation (SMC).

2. Evaluation of hairy cell leukemia, currently evaluated as 100 percent disabling.

3. Evaluation of posttraumatic stress disorder posttraumatic stress disorder (PTSD) with dementia, currently evaluated as 100 percent disabling.

4. Evaluation of left lower extremity neuropathy, currently evaluated as 40 percent disabling.

5. Evaluation of right lower extremity neuropathy, currently evaluated as 40 percent disabling.

6. Evaluation of left upper extremity neuropathy, currently evaluated as 20 percent disabling.

7. Evaluation of right upper extremity neuropathy, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from December 1965 to December 1968.  The Appellant is his surviving spouse and in January 2017 was authorized by VA to act as his substitute claimant.  See 38 U.S.C.A. § 5121A (West 2014). 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued each of the ratings on appeal, and denied a claim for a higher level of SMC.

The Appellant testified before the undersigned Veterans Law Judge at a hearing held October 2016.  A transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Due to service-connected disabilities, the Veteran was receiving daily personal health-care services by a person under regular supervision of a licensed health-care professional, for a higher level of care than is required to establish entitlement to the regular aid and attendance allowance, without which the Veteran would require hospitalization, nursing home care, or other residential institutional care.

2. The maximum level of compensation is awarded, and additional compensation cannot be granted for service-connected hairy cell leukemia.

3. The maximum level of compensation is awarded, and additional compensation cannot be granted for service-connected PTSD with dementia.

4. The maximum level of compensation is awarded, and additional compensation cannot be granted for service-connected left lower extremity neuropathy.

5. The maximum level of compensation is awarded, and additional compensation cannot be granted for service-connected right lower extremity neuropathy.

6. The maximum level of compensation is awarded, and additional compensation cannot be granted for service-connected left upper extremity neuropathy.

7. The maximum level of compensation is awarded, and additional compensation cannot be granted for service-connected right upper extremity neuropathy.



CONCLUSIONS OF LAW

1. The criteria for entitlement to SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. § 1114 (r)(2) were met. 38 U.S.C.A. § 1114 (r)(2) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).

2. The appeal with respect to entitlement to higher evaluation of hairy cell leukemia is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

3. The appeal with respect to entitlement to higher evaluation of posttraumatic stress disorder with dementia is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

4. The appeal with respect to entitlement to higher evaluation of left lower extremity neuropathy is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

5. The appeal with respect to entitlement to higher evaluation of right lower extremity neuropathy is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

6. The appeal with respect to entitlement to higher evaluation of left upper extremity neuropathy is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

7. The appeal with respect to entitlement to higher evaluation of right upper extremity neuropathy is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). While appeals for increased ratings are dismissed, the Board is otherwise granting the highest possible benefit allowable by law for the entirety of the period on appeal. Any potential failure of VA in fulfilling its duties to notify and assist the Appellant is essentially harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

II. Special Monthly Compensation

At the time of the Veteran's death, service connection had been established for hairy cell leukemia, posttraumatic stress disorder (PTSD) with dementia, bilateral upper and lower extremity neuropathy (with loss of use of both feet), and hearing loss. In addition to compensation based on schedular ratings for these disabilities, the Veteran was receiving compensation under 38 U.S.C.A. § 1114 - also known as special monthly compensation, or SMC. The Appellant is seeking a higher level of SMC; as discussed below, the Board finds that prior to his death, SMC benefits at the R2 rate were warranted, and the appeal is granted in full.

Beyond the regular levels of compensation for aid and attendance as authorized by 38 U.S.C.A. § 1114(l), 38 U.S.C.A. § 1114(r) provides for higher levels of benefit called "special aid and attendance" in certain circumstances. A veteran receiving the maximum rate under 38 U.S.C. § 1114(o), who is in need of regular aid and attendance or a higher level of care, is entitled to an additional allowance during periods that he or she is not hospitalized at expense to the United States government. 38 U.S.C.A. § 1114(r) (West 2016). A greater level aid and attendance allowance is authorized by 38 U.S.C.A. § 1114(r)(2), and is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1). Id. These allowances are known as R1 and R2 respectively.

The need for a "higher level of care" which necessitates the payment of R2, means that the veteran requires personal health-care services provided on a daily basis in their home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. 38 C.F.R. § 3.352(b)(2) (2016). Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of catheters, and the changing of sterile dressings, or similar functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a licensed physical therapist. Id.

In addition, 38 C.F.R. §§ 3.350 and 3.352 provide further definitions regarding criteria for when aid and attendance benefits may be granted. These regulations also provide criteria as to when an R1 rate is to be granted and when an R2 rate is to be granted. The following criteria are considered in determining whether there is evidence of a need for regular aid and attendance:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;
(4) Inability to attend to the wants of nature; or
(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.
38 C.F.R. § 3.352(a) (2016).

Prior to his death, the Veteran was awarded entitlement to SMC at the R1 rate effective May 1, 2014. However, the record clearly reflects that the Veteran was in need of a higher level of aid and attendance, and entitled to SMC at the R2 level both before and after May 1, 2014. 

In a February 2013 statement, the Veteran's treating physician described him as having a "complex medical diagnoses and comorbidities that are unique and complex, and that require significant care coordination." He unequivocally indicated that without the "continuous and meticulous care provided by [the Veteran's spouse] in their home, [the Veteran] would require placement in a long-term care facility that could provide 24/7 supervision." In support of this statement, the physician commented that the Veteran's "cognitive impairment is exacerbated by his underlying [service-connected] PTSD, [with] anxiety, causing significant stress, fearfulness and 'panic' when attempting any trip outside the radius of his home." Additionally, service-connected peripheral neuropathy had begun to affect his gait, balance, and stamina, and there was "evidence of muscle atrophy around the hips and shoulders, as well as atrophy of' the hand muscles, with resulting loss of strength, particularly in the hands. Combined, these contribute to his inability to do many tasks or hold on to items with his hands, limits his ability to do self care, effects [sic] his gait, balance, eye-hand to-mouth coordination, further increases his fall risk, and overall diminishes, his capacity to ambulate without assistance or participate in his [activities of daily living]." To the extent that the Veteran's primary caregiver was the Appellant at this time, all such care was "with the supervision of [the VA Home Based Primary Care] program and in coordination with [the Veteran's spouse]." 

The above report is consistent with reports throughout the record by healthcare professionals. To the extent that there are difference is such reports, they only highlight the decline in the Veteran's health from the time he filed his claim in December 2012, until his death in January 2017. By July 2015, for example, polyneuropathy in the lower extremities had become productive of "fairly pronounced sensory loss," and a treatment note indicated that the Veteran had "loss of ambulatory function in both lower extremities secondary to combination of polyneuropathy and dementia" - both service-connected disabilities. Approximately one year prior, in May 2014, a VA examiner concluded that the use of the Veteran's lower extremities had become so diminished that "amputation with prosthesis would equally serve the [V]eteran." See May 2014 VA examination at 7.

In testimony before the undersigned, the appellant verified that by September 2012, the Veteran was unable to feed, bathe, or toilet without assistance, due in part to his inability to stand on his own and in part to increased symptoms of dementia. See Board Hearing Tr. at 40. The circumstances to which the appellant testified are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and her testimony is accordingly highly probative in the Board's consideration of the Veteran's overall disability picture. Further, her testimony is confirmed by an April 2016 statement from a Certified Nurses' Assistant who stated that she personally observed that the Veteran was unable to feed himself and needed assistance with "all aspects of toileting hygiene," bathing, and dressing. See April 2016 statement at 2. 

Given the Veteran's inability to dress or undress himself, to keep himself clean and presentable, to feed himself, to attend to the wants of nature, and both physical and mental incapacity to protect himself from the hazards and dangers incident to his daily environment, it is evident that he was in need of the regular aid and attendance of another person under the criteria described in 38 C.F.R. § 3.352(a). Because the Veteran also required daily, in-home, personal health-care services from either healthcare professionals, or the appellant (under the regular supervision of licensed health-care professionals), the Board finds that he was additionally in need of the "higher level of care" contemplated by 38 C.F.R. § 3.352(b)(2).

The Board therefore finds that the criteria for SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. § 1114(r)(2) have been met. See 38 C.F.R. § 3.400(o)(2) (2016).  While the payment of such entitlement is subject to certain limitations during hospitalization "at the expense of the United States Government," see 38 C.F.R. § 3.552(b), the Board nonetheless grants the underlying entitlement to SMC at that the R2 level.

III. Increased Ratings

At the time of his death, the Veteran was seeking higher evaluations for right and left lower extremity neuropathy (rated 40 percent disabling), hairy cell leukemia (rated 100 percent disabling), PTSD with dementia (rated 100 percent disabling), right upper extremity neuropathy (rated 30 percent disabling), and left upper extremity neuropathy (rated 20 percent disabling). His combined evaluation for compensation was 100 percent, effective January 13, 2004, and the period on appeal dates only to September 2012.

The Board finds that, with respect to the above six appeals for increased ratings, the appeals must be dismissed. The appellant's status as a substitute claimant, the fact that the Veteran is diseased, and the Board's grant of SMC benefits at the R2 level, means that there remains no possibility for the award of any additional benefit within the Board's jurisdiction.  VA's obligation to "maximize benefits" has therefore been fully met. Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (Citing AB v. Brown 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation). See also 38 C.F.R. §3.103(a) (2016) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").

There remains no case or controversy before the Board on these issues, and they are dismissed without prejudice. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).



ORDER

Entitlement to special monthly compensation based on the need for a higher level of care at the rate specified under 38 U.S.C. § 1114 (r)(2) is granted.

The appeal with respect to entitlement to higher evaluation of hairy cell leukemia is dismissed.

The appeal with respect to entitlement to higher evaluation of posttraumatic stress disorder with dementia is dismissed.

The appeal with respect to entitlement to higher evaluation of left lower extremity neuropathy is dismissed. 

The appeal with respect to entitlement to higher evaluation of right lower extremity neuropathy is dismissed.

The appeal with respect to entitlement to higher evaluation of left upper extremity neuropathy is dismissed.

The appeal with respect to entitlement to higher evaluation of right upper extremity neuropathy is dismissed.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


